IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


PORFIRIO PLACENCIA NUNEZ                : No. 106 EAL 2015
                                        :
                                        :
            v.                          : Petition for Allowance of Appeal from the
                                        : Order of the Commonwealth Court
                                        :
WORKERS' COMPENSATION APPEAL            :
BOARD (QC QUALITY                       :
CONSTRUCTION, INC.)                     :
                                        :
                                        :
PETITION OF: QC QUALITY                 :
CONSTRUCTION, INC.                      :


                                     ORDER


PER CURIAM

      AND NOW, this 26th day of August, 2015, the Petition for Allowance of Appeal

and the Application for Supersedeas Pending Appeal are DENIED.